department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number date date legend w program name chapter name x y association name university name z dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable the purpose of w is to provide tuition assistance to members of the x chapter of y at z specifically you will provide scholarships to certain academically qualified students only for the spring semester who are pursuing an undergraduate graduate or post-graduate education at z and who are members of the x chapter of y at z the president of the x description of your request your letter indicates you will operate a scholarship program called w your purpose is to engage in charitable activities by enhancing access to higher education letter catalog number 58263t chapter of y publicizes w distributes information about w and provides applications to interested students the number of scholarships that will be awarded each year and the amount of each scholarship will vary depending upon the required amount and the number of qualified applicants the required amount must be equal to or greater than the amount that must be distributed to enable you to satisfy the code sec_4942 minimum distribution_requirements after taking into account administrative expenses and qualifying_distribution carry forwards to be eligible for tuition assistance an applicant does not have to be a united_states citizen but must be currently enrolled as a full-time_student at z and be an active member of y in addition an individual must be in good standing both academically with z and within the y community applicants must also be eligible to receive financial aid from z and or be currently borrowing funds to pay tuition to z individuals interested in applying for tuition assistance must send an application via email to you containing the following e e e e name hometown anticipated year of graduation at z major s minor s cumulative gpa as of the most recently completed semester total estimated tuition cost for the spring semester other sources of funds available to pay the spring semester tuition including but not limited to scholarships loans gifts and family resources summary of their involvement in activities at y summary of their involvement at z any other factors they would like you to consider your scholarship selection committee reviews the applications determines the number of scholarship that shall be awarded determines the amount of each scholarship and advises you which students shall receive scholarships in making its selections your scholarship selection committee considers each applicant’s contribution to the x chapter of y and z basis no scholarships may be awarded to any individual who is related by blood adoption or marriage to any member of your scholarship selection committee or any disqualified_person of yours as a first cousin or closer relative the scholarships may be renewed annually provided that the student maintains a cumulative grade point average on a grade scale or its equivalent of b- all scholarships shall be awarded on an objective and non-discriminatory you will pay the scholarship proceeds directly to z for the benefit of the recipient you provide a letter to z specifying that z’s acceptance of the scholarship proceeds constitutes z’s agreement to i refund any unearned portion of the scholarship if subsequent to the payment of a scholarship a scholarship recipient fails to meet any catalog number 58263t letter term or condition of the scholarship program and ii notify you if a scholarship recipient fails to meet any term or condition of the scholarship program you represent that you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded you will investigate diversions of funds from their intended purpose as well as take all reasonable and appropriate steps to recover diverted funds ensure other grants funds held by the grantee are used for their intended purposes and withhold further payments to grantee until you obtain grantees assurances that future diversions will not occur and the grantees will take extraordinary precautions to prevent future diversions from occurring you also represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether grantee is a disqualified_person establish the amount and purpose of each grant and establish that you under took the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58263t e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
